Filed 11/30/22 In re Jesus C. CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 In re Jesus C., a Person Coming Under                                D080483
 the Juvenile Court Law.
 ____________________________________

 THE PEOPLE,                                                          (Super. Ct. No. J241436)

           Plaintiff and Respondent,

           v.

 JESUS C.,

           Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County,
Robert J. Trentacosta, Judge. Conditionally reversed with directions.
         Mi Kim, under appointment by Court of Appeal, for Defendant and
Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Charles C. Ragland, Assistant Attorney General, Robin
Urbanski and Laura Baggett, Deputy Attorneys General, for Plaintiff and
Respondent.
      Jesus C. appeals the juvenile court’s order granting the People’s
request to transfer him from juvenile court to the court of criminal
jurisdiction, following a transfer hearing pursuant to Welfare and

Institutions Code1 section 707. Following the transfer hearing, the juvenile
court issued a written decision finding that the People sustained their burden
of showing “by a preponderance of the evidence” that Jesus C. should be
transferred to a court of criminal jurisdiction. Effective January 1, 2023,
Assembly Bill No. 2361 (Assem. Bill No.2361) will amend section 707 to
require a juvenile court transferring a minor to adult court to apply the
higher standard of proof of clear and convincing evidence to the ultimate
finding that the minor is not amenable to rehabilitation while under the
jurisdiction of the juvenile court. Additionally, the new law requires the
juvenile court to state in an order the reasons supporting the court’s finding
that the minor is not amenable to rehabilitation while under the jurisdiction
of the juvenile court.
      Jesus C. and the People agree that the amendments to section 707 will
apply retroactively to Jesus C. under In re Estrada (1965) 63 Cal.2d 740
(Estrada) and People v. Superior Court (Lara) (2018) 4 Cal.5th 299. Jesus C.
argues the proper remedy is to vacate the transfer order and enter a new
order denying transfer under Assem. Bill No. 2361, and because substantial
evidence does not support a finding that Jesus C. is not amenable to
rehabilitation while under the jurisdiction of the juvenile court, even under
the lower preponderance of the evidence standard. The People argue the
proper remedy is to conditionally reverse the transfer order and remand the




1    All further statutory references are to the Welfare and Institutions
Code unless otherwise specified.
                                       2
matter to the juvenile court with directions to conduct a new transfer hearing
applying the new law. We agree with the People.
              FACTUAL AND PROCEDURAL BACKGROUND
      In May 2020, the San Diego County District Attorney filed an amended
petition charging Jesus C. with murder (Pen. Code, § 187, subd. (a); count 1),
two counts of attempted murder (Pen. Code, §§ 664, 187, subd. (a); counts 2
and 3), and two counts of robbery (Pen. Code, § 211; counts 4 and 5). The
People also alleged the following enhancements: Jesus C. committed these
crimes to benefit a criminal street gang (Pen. Code, § 186.22, subd. (b)(1));
Jesus C. was a principal who personally used a firearm, discharged it, and
caused great bodily injury in the commission of counts 1 and 4 (Pen. Code,
§ 12022.53, subds. (b), (c),(d), & (e)(1)); Jesus C. was a principal who
personally used and discharged a firearm in the commission of count 2 (Pen.
Code, § 12022.53, subds. (b), (c), & (e)(1)); Jesus C. personally used a firearm,
discharged it, and proximately caused great bodily injury in the commission
of count 3 (Pen. Code, § 12022.53, subds. (b), (c), & (d)); and Jesus C. was a
principal who personally used a firearm in the commission of count 5 (Pen.
Code, § 12022.53, subds. (b), & (e)(1)).
      Jesus C. was 17 years old at the time of his alleged offenses. The
amended petition alleged that Jesus C. fell within the purview of section 707,
subdivision (a)(1).
      Following a transfer hearing, the juvenile court issued a written order
on May 27, 2022, granting the People’s motion to transfer Jesus C. from
juvenile court to a court of criminal jurisdiction. In its order, the court stated
“[t]he People have sustained their burden by a preponderance of the evidence.
The court has considered the five criteria listed in Welfare and Institutions
Code section 707, carefully weighed the options, and considered the totality of


                                           3
the circumstances in this case. The court finds both the facts and the law
compel a transfer to a court of criminal jurisdiction.” On May 31, 2022, the
court issued a formal order to transfer Jesus C. to criminal court jurisdiction.
Jesus C. appealed from the May 31, 2022 transfer order.
                                 DISCUSSION
      Jesus C. contends, and the People agree that Assem. Bill No. 2361’s
changes to section 707 will apply retroactively to Jesus C. Jesus C. argues
the proper remedy is to vacate the transfer order and enter a new order
denying transfer. The People argue the proper remedy is to conditionally
reverse the transfer order and remand the matter to the juvenile court with
directions to conduct a new transfer hearing applying the new law.
                            A. Assem. Bill No. 2361
      Effective January 1, 2023, Assem. Bill No. 2361 will amend section 707,
subdivision (a)(3) to add the italicized language:
         “Following submission and consideration of the report, and
         of any other relevant evidence that the petitioner or the
         minor may wish to submit, the juvenile court shall decide
         whether the minor should be transferred to a court of
         criminal jurisdiction. In order to find that the minor should
         be transferred to a court of criminal jurisdiction, the court
         shall find by clear and convincing evidence that the minor
         is not amenable to rehabilitation while under the
         jurisdiction of the juvenile court. In making its decision,
         the court shall consider the criteria specified in
         subparagraphs (A) to (E), inclusive. If the court orders a
         transfer of jurisdiction, the court shall recite the basis for
         its decision in an order entered upon the minutes, which
         shall include the reasons supporting the court's finding that
         the minor is not amenable to rehabilitation while under the
         jurisdiction of the juvenile court. In any case in which a
         hearing has been noticed pursuant to this section, the court
         shall postpone the taking of a plea to the petition until the
         conclusion of the transfer hearing, and a plea that has been


                                        4
         entered already shall not constitute evidence at the
         hearing.”

(Stats 2022, ch. 330, § 1, approved Sept. 15, 2022, eff. Jan. 1, 2023,
italics added.)
    B. Assem. Bill No. 2361’s Changes to Section 707 Apply Retroactively
      Jesus C. contends, and the People agree that Assem. Bill No. 2361’s
changes to section 707 will apply retroactively to Jesus C. We also agree.
      In Estrada, the California Supreme Court held that, absent evidence of
a contrary legislative intent, an amendment to a statute that reduces the
punishment for a crime applies retroactively to any case in which the
judgment is not final before the amendment’s operative date. (Estrada,
supra, 63 Cal.2d at p. 742; see Lara, supra, 4 Cal.5th at pp. 306–308
[discussing Estrada].)
      In Lara, the California Supreme Court subsequently applied Estrada’s
rationale to Proposition 57, the Public Safety and Rehabilitation Act of 2016
(Proposition 57). Prior to Proposition 57, prosecutors were permitted, and
sometimes required, to file charges against a juvenile directly in criminal
court, where the juvenile would be treated as an adult. (Lara, supra, 4
Cal.5th at p. 305.) Proposition 57 prohibited prosecutors from charging
juveniles with crimes directly in adult court and instead required that they
commence the action in juvenile court then seek to transfer the matter to
adult court. The juvenile court must then conduct a transfer hearing to
determine whether the matter should remain in juvenile court or be
transferred to adult court. (Id. at p. 303, citing section 707, subd. (a).) The
Lara court reasoned that although Proposition 57 does not reduce the
punishment for a crime, Estrada’s inference of retroactivity applies because
“[t]he possibility of being treated as a juvenile in juvenile court—where
rehabilitation is the goal—rather than being tried and sentenced as an adult
                                        5
can result in dramatically different and more lenient treatment. Therefore,
Proposition 57 reduces the possible punishment for a class of persons, namely
juveniles.” (Lara, supra, 4 Cal.5th at p. 303.) As such, Lara concluded that
Proposition 57 “applies to all juveniles charged directly in adult court whose
judgment was not final at the time it was enacted.” (Id. at p. 304.)
      Estrada’s rationale similarly applies to Assem. Bill No. 2361. Prior to
Assem. Bill No. 2361, the prosecution had the burden of establishing by a
preponderance of the evidence that the minor was not suitable for
rehabilitation under the juvenile court system. (Kevin P. v. Superior Court
(2020) 57 Cal.App.5th 173, 186.) Assem. Bill No. 2361 instead requires “clear
and convincing evidence that the minor is not amenable to rehabilitation
while under the jurisdiction of the juvenile court.” (Stats 2022, ch. 330, § 1,
approved Sept. 15, 2022, eff. Jan. 1, 2023.) While Assem. Bill No. 2361 does
not reduce the punishment for a crime, it heightens the prosecution’s burden
of proof at a transfer hearing, thereby increasing the possibility of treatment
in the juvenile court and reducing the possible punishment for juveniles. We
therefore conclude Assem. Bill No. 2361’s changes to section 707 should apply
retroactively to juveniles transferred to adult court whose judgment is not yet
final by the time the new law becomes effective on January 1, 2023.
      Here, the parties concede Jesus C.’s judgment will not be final by the
time Assem. Bill No. 2361 becomes effective. As such, Assem. Bill No. 2361’s
changes to section 707 apply retroactively to Jesus C.
  C. The Juvenile Court Must Conduct a New Transfer Hearing Consistent
            with Section 707 as Amended by Assem. Bill No. 2361

      Jesus C. argues the proper remedy is to vacate the transfer order and
enter a new order denying transfer under Assem. Bill No. 2361, and because
substantial evidence does not support a finding that Jesus C. is not amenable
to rehabilitation while under the jurisdiction of the juvenile court, even under
                                        6
the lower preponderance of the evidence standard. The People argue the
proper remedy is to conditionally reverse the transfer order and remand the
matter to the juvenile court with directions to conduct a new transfer hearing
applying section 707 as amended by Assem. Bill No. 2361. We agree with the
People.
      Section 707, subdivision (a)(3) as amended by Assem. Bill No. 2361
adds two requirements in order for a juvenile court to transfer a minor to a
court of criminal jurisdiction: (1) “the court shall find by clear and convincing
evidence that the minor is not amenable to rehabilitation while under the
jurisdiction of the juvenile court,” and (2) the court’s order reciting the basis
for its decision “shall include the reasons supporting the court’s finding that
the minor is not amenable to rehabilitation while under the jurisdiction of the
juvenile court.”
      Here, as required by section 707, subdivision (a)(3) prior to Assem. Bill
No. 2361, the juvenile court considered the five criteria specified in
subparagraphs (A) to (E), and found that “[t]he People sustained their burden
by a preponderance of the evidence,” that Jesus C. should be transferred to a
court of criminal jurisdiction. The juvenile court’s order does not show
whether the People met their burden of establishing by clear and convincing
evidence that Jesus C. is not amenable to rehabilitation while under the
jurisdiction of the juvenile court. As such, on remand, the juvenile court
must conduct a new transfer hearing applying the standards under Assem.
Bill No. 2361.
      In People v. Garcia (2018) 30 Cal.App.5th 316, the Court of Appeal
concluded that retroactive application of Proposition 57 required
conditionally reversing the defendant’s convictions from adult court and
remanding for the juvenile court to conduct a transfer hearing in accordance


                                        7
with Proposition 57. (Id. at p. 320.) The defendant in Garcia was transferred
to adult court after receiving a fitness hearing under prior law, which the
Garcia court explained had “key differences” from a Proposition 57 transfer
hearing. Prior law applied a rebuttable presumption that the defendant was
not fit for the juvenile court system. Proposition 57 removed that
presumption and shifted the burden of proof to the prosecution. Additionally,
under the prior law, the juvenile court could not retain jurisdiction unless it
found the defendant fit for juvenile court under all five criteria that still
exists under section 707, subdivision (a)(3)(A)-(E). Proposition 57 instead
required the court to consider all five factors, but allowed the court broad
discretion in how to weigh them. (Garcia, at pp. 324–325.)
      Jesus C. contends Assem. Bill No. 2361’s enhancing the prosecution’s
burden of proof at the transfer hearing is “incomparable” to Proposition 57’s
overhaul of the juvenile transfer law. Nonetheless, Jesus C. received a
transfer hearing under standards different from those that will apply after
Assem. Bill No. 2361 becomes effective. On remand, Jesus C. is entitled to a
new transfer hearing applying the standards under Assem. Bill No. 2361.
      Instead of remanding the matter for a new transfer hearing, Jesus C.
urges this court to instead vacate the transfer order and enter a new order
denying the transfer. He argues the prosecution presented no substantial
evidence to support the juvenile court’s finding that Jesus C. cannot be
rehabilitated prior to the expiration of the juvenile court’s jurisdiction, even
under the lower preponderance of the evidence standard. He also argues the
juvenile court limited its order to prosecution-favorable evidence. Because
Assem. Bill No. 2361 will apply to Jesus C. retroactively on remand, we
decline to express any opinion as to the propriety of the court’s order issued
under the law prior to Assem. Bill No. 2361, and we decline to make any


                                         8
presumption as to how the prosecution or the court would proceed under the
new standards and new requirements set forth in Assem. Bill No. 2361.
                               DISPOSITION
     The juvenile court’s May 31, 2022 transfer order is conditionally
reversed. The matter is remanded to the juvenile court with directions to
conduct a new transfer hearing consistent with section 707 as amended by
Assem. Bill No. 2361.


                                                     HUFFMAN, Acting P. J.

WE CONCUR:



O’ROURKE, J.



AARON, J.




                                      9